  Case 1:20-cr-00239-TSE Document 46 Filed 03/02/21 Page 1 of 2 PageID# 230




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )
                                            )       No. 1:20-cr-239-TSE
ALEXANDA AMON KOTEY and                     )       Hon. T.S. Ellis, III
EL SHAFEE ELSHEIKH,                         )
                                            )
              Defendants.                   )

           DEFENDANT KOTEY’S NOTICE OF FILING OF
MEMORANUM OF UNDERSTANDING REGARDING CLASSIFIED INFORMATION

       In accordance with the Protective Order Pertaining to Classified Information entered by

this Court on February 5, 2021 (Dkt. # 45), counsel for Alexanda Kotey hereby submits the at-

tached Memorandum of Understanding regarding the handling of classified information and sig-

nature pages for same executed by: Pamela Bishop, Barry Coburn, Marc Eisenstein, Brooke Ru-

pert, Sabrina Shroff, and Kenneth Troccoli. Pursuant to the Protective Order (Paragraphs 13 and

26), an executed copy of the attached Memorandum of Understanding and signature pages will

be served upon counsel for the United States and the Classified Information Security Officer

Maura Peterson.

                                                    Respectfully Submitted,

                                                    ALEXANDA AMON KOTEY,

                                                    By Counsel

                                                    __________/s/__________________
                                                    Kenneth P. Troccoli, VSB # 27177
                                                    Brooke S. Rupert, VSB # 79729
                                                    Office of the Federal Public Defender
                                                    1650 King Street, Suite 500
                                                    Alexandria, VA 22314
                                                    (703) 600-0800 (T)
                                                    Kenneth_Troccoli@fd.org
                                                    Brooke_Rupert@fd.org
  Case 1:20-cr-00239-TSE Document 46 Filed 03/02/21 Page 2 of 2 PageID# 231




                                                    Barry Coburn, VSB # 36907
                                                    Marc J. Eisenstein, VSB # 95482
                                                    Coburn & Greenbaum PLLC
                                                    1710 Rhode Island Avenue, NW
                                                    Second Floor
                                                    Washington, DC 20036
                                                    (202) 643-9472 (T)
                                                    Barry@coburngreenbaum.com
                                                    Marc@coburngreenbaum.com


                                CERTIFICATE OF SERVICE

        I hereby certify that on March 2, 2021, I will electronically file the foregoing pleading
(with attachments) with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:
Dennis Fitzpatrick, Esq.
Raj Parekh, Esq.
John T. Gibbs, Esq.
Office of the U.S. Attorney
2100 Jamieson Avenue
Alexandria, Virginia 22314
(703) 299-3700
Dennis.Fitzpatrick@usdoj.gov
Raj.Parekh@usdoj.gov
John.Gibbs@usdoj.gov

       Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy of the
foregoing pleading (and attachments) will be sent to Chambers and the Classified Information
Security Officer Maura Peterson within one business day of the electronic filing.


                                                    ____________/s/_______________
                                                    Kenneth P. Troccoli, VSB # 27177
                                                    Office of the Federal Public Defender
                                                    1650 King Street, Suite 500
                                                    Alexandria, VA 22314
                                                    (703) 600-0800 (T)
                                                    Kenneth_Troccoli@fd.org




                                                2
